



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Grant, 2019 ONCA 577

DATE: 20190705

DOCKET: M50293 (C66395)

Feldman, Hourigan and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Moving Party/

Respondent on Appeal

and

James Jahkyn Grant

Responding Party/

Appellant on Appeal

Holly Akin, for the moving party

George Singh, for responding party

Heard: June 4, 2019

REASONS FOR DECISION

[1]

At the opening of the hearing counsel for the respondent advised that as
    the trial is scheduled for July 29, 2019, he is abandoning the appeal of the s.
    11(b) order at this time.

[2]

The Crown therefore withdraws its motion to quash.

[3]

It is understood that the respondent is not precluded from raising the
    same issue on a future appeal after trial should there be one.

[4]

The appeal is dismissed as abandoned. The motion is dismissed as
    abandoned.


